DETAILED ACTION

Priority
This application is a divisional of 14/169,845, filed 01/31/2014, now U.S. Patent No. 10,395,226.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 12-15 are directed to a process/method. Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 12 is illustrative of the claimed subject matter:

12. (Original) a method, comprising:
receiving, by a server, a device renewal request;
installing, by the server, an invalid device identifier list to a portable device identifying other portable devices that are to be denied access to a Self-Service Terminal (SST); and
updating, by the server, information relating to the portable device that satisfies the device renewal request to the portable device.  


The claims recites a data processing technique for updating a list of invalid devices.  But for the recitation of a server and a portable device, all of the claim elements of the body of the claim are directed to a mental processor because they require no more than receiving a request and updating information.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 12-15, these claims add additional elements of a server and a portable device, but these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of a server and portable device does not improve the functioning of the computer, but rather, only generally links the abstract method of updating data to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, in regard to claims 12-15, and these claims add additional elements of a server and a portable device.  However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements only receive, store, and update which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (e.g., use of a computer for electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-14 are rejected under 35 U.S.C. 102 as being anticipated by Angus et al. (US 8,589,020, hereinafter Angus).

In regard to claim 12, Angus discloses a method, comprising:
receiving, by a server, a device renewal request (see col. 4, ll. 17-27, disclosing “requesting an updated certificate revocation list form the certificate authority periodically, [or] in response to an attempt to access the network in which a digital certificate is presented”)
installing, by the server, an invalid device identifier list to a portable device identifying other portable devices that are to be denied access to a Self-Service Terminal (SST) (see col. 7, ll., 24-42, disclosing “[u]pdated identify information 120 may be loaded on data processing device 110 in any conventional manner”);
updating, by the server, information relating to the portable device that satisfies the device renewal request to the portable device (see col. 9, ll. 16-28, disclosing “aircraft maintenance entity 202 may load updated certificate renovation list 209 . . . onto data processing device 204).  

In regard to claim 13, Angus discloses the method of claim 12 further comprising, receiving, by the server, updates to the invalid device identifier list via an administrative interface (see col. 7, ll., 24-42, disclosing “[u]pdated identify information 120 may be loaded on data processing device 110 in any conventional manner”).

In regard to claim 14, Angus discloses the method of claim 12, wherein installing further includes encrypting and digitally signing the invalid device identifier list with a SST key associated with the SST and a method key associated with the method before installing the invalid device identifier list to the portable device (see col. 7, disclosing use of “digital signature”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Angus et al. (US 8,589,020, hereinafter Angus) in view of Kurz (US 2016/0014111 A1).

In regard to claim 15, although Angus discloses that the certificate revocation lists include a time stamp, Angus fails to further disclose:
wherein updating further includes associating an expiration date with the device renewal request before updating the expiration date to the portable device to satisfy the device renewal request.
Kurz discloses a storage device that includes:
authentication token that include for expiration dates (see ¶ 0033, disclosing “if the expiration date 110 has expired, the back-office system may generate a request to provide the user . . . with updated or renewed authorization”).
It would have been obvious to one of ordinary skill in the art to have modified the portable secure access device of Angus to wherein information includes identifiers that have expiration dates, as taught by Kurt, to increase security by making deactivated (or lost) secure memory cards useless after a predetermined amount of time.  Such a feature would enhance the security of any data protection system that allows access to information via an external storage device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin, US 2010/0332826 A1 (disclosing a security module that updates a host’s certificate revelation list; ¶ 0024; 0031)
Kamikura et al., US 2009/0254658 (Access control device, and access control method)
Lowe, US 8,150,374 (Remotely assigning and revoking access credentials using a near field communication equipped mobile phone)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A ZARE/               Primary Examiner, Art Unit 3649                                                                                                                                                                                         
Scott A Zare		2/16/2021